Citation Nr: 1313196	
Decision Date: 04/19/13    Archive Date: 05/02/13

DOCKET NO.  94-12 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for headaches.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a right trapezius muscle disability.

3.  Entitlement to TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b).

4.  Entitlement to an increased rating for right knee disability on an extraschedular basis under 38 C.F.R. § 3.321.


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney at Law




ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran had active service from November 1981 to November 1982.

The Veteran's appeal for an increased rating for right knee disability stems from a February 1993 rating decision issued by the St. Petersburg, Florida, Regional Office (RO), which granted an increased rating for right knee disability, from a noncompensable rating to a 10 percent rating, effective from October 20, 1992.  A notice of disagreement was received in March 1993, a statement of the case was issued in June 1993, and a VA Form 9 (substantive appeal) was received in September 1993.  The Board first addressed the increased rating issue in a decision and remand issued in October 1996.

The matters of entitlement to compensation under 38 U.S.C.A. § 1151 for headaches and trapezius muscle disability come before the Board of Veterans' Appeals (Board) on appeal from a June 2004 RO rating decision.  VA received a notice of disagreement in February 2005 and issued to the Veteran a statement of the case in November 2005.  In December 2005, the RO received the Veteran's substantive appeal.

The Veteran's claim for a TDIU was denied by an RO rating decision dated in June 2006.  A notice of disagreement was received in October 2006 and a statement of the case was issued in October 2006.  A substantive appeal was received in February 2007.

The Virtual VA paperless claims processing system includes records of VA treatment from September 1997 through October 11, 2012, not all of which are contained in the paper claims file.  The records were considered in an October 2012 supplemental statement of the case.
 
Previously on appeal to the Board was a claim for an extension of a temporary rating for right knee disability, which had begun effective from June 15, 2005, based on surgical treatment requiring convalescence.  See 38 C.F.R. § 4.130.  The matter was remanded by the Board in April 2010 for further development and adjudication.  After further development, including VA examinations and opinions provided in September 2010 and March 2012, the RO granted the maximum period for a temporary total rating based on a period of convalescence allowable, of one year, extending from June 15, 2005, to July 1, 2006.  See 38 C.F.R. § 4.30(b)(2) (extension of 1 or more months up to 6 months beyond the initial 6 month period may be awarded upon the approval of the Veterans Service Center Manager).  As this was the maximum benefit allowable under 38 C.F.R. § 4.30, and there remains no dispute as to fact or law on this matter, the issue is no longer within the Board's appellate jurisdiction.

The Board addressed the Veteran's appeal for increased ratings for separately rated right knee disabilities on the merits in May 2007.  In addition the Board remanded the Veteran's claim for a TDIU and claims for compensation under 38 U.S.C.A. § 1151.  The Veteran appealed the Board's May 2007 decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a September 2008 order, the Court granted the parties' Joint Motion to Vacate and Remand (JMR) the Board's May 2007 decision regarding the claims for increase for readjudication consistent with the directives contained therein.  In March 2009, the Board remanded all matters then currently on appeal for further additional development and adjudication.  The Board requested that the RO schedule the Veteran for a hearing and obtain a copy of the Social Security Administration (SSA) award of disability benefits along with pertinent records associated therewith.

In correspondence dated April 2009, the Veteran's attorney withdrew the request for a hearing and requested a Board decision on the claims without further attempts to obtain an SSA decision award letter and supporting documents.  She stated that the Veteran receives Supplemental Social Security Income (SSSI) benefits, which were terminated and then reinstated 2 to 3 years ago, and that SSA had not awarded the Veteran disability benefits.  She insisted that there were no SSA records to obtain.

In correspondence dated June 2009, the Veteran's attorney again stated that the Veteran "does not want a VA hearing."  She further reiterated her remarks concerning his receipt of SSSI rather than disability benefits from SSA.

In September 2009, the Board remanded the case to the RO for issuance of a supplemental statement of the case (SSOC) addressing evidence received subsequent to the prior SSOC.

In April 2010, the Board denied the claims for compensation under 38 U.S.C.A. § 1151 for a cervical spine disability, discogenic disease of the thoracic spine, trapezius muscle disability, and headaches (migraine).  The Veteran appealed the Board's decision to the Court.  In a May 2011 order, the Court granted the parties' Joint Motion to Vacate and Remand (JMR) the Board's decision regarding the 38 U.S.C.A. § 1151 claims for readjudication consistent with the directives contained therein.  

The Board again denied the claims for compensation under 38 U.S.C.A. § 1151 for a cervical spine disability, and discogenic disease of the thoracic spine, in a decision dated in September 2011.  The Veteran did not appeal this decision to the Court.  Reconsideration of the Board's September 2011 decision was sought by the Veteran's attorney; however, by a letter issued in March 2012, a Deputy Vice Chairman of the Board of Veterans' Appeal denied the motion for reconsideration.

Also in September 2011, the Board remanded the issues of service connection for compensation under 38 U.S.C. § 1151 for trapezius muscle disability and headaches, to include migraine headaches, for further development, to include obtained a new examination and opinion in these matters.  These matters remain on appeal.

In January 2013, the Board received additional evidence and argument from the Veteran, through his attorney-representative, with a waiver of initial consideration of the newly received evidence by the Agency of Original Jurisdiction (AOJ).  Thus, the Board will consider the additional evidence in conjunction with this appeal.  See 38 C.F.R. § 20.1304(c).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The preponderance of the evidence shows that additional disability in the form of migraine, tension, or analgesic-rebound headaches is not due to an accident that occurred on June 20, 2002, during the provision of training and rehabilitation services provided or authorized by VA under 38 U.S.C. chapter 31.

2.  The preponderance of the evidence shows that additional disability in the form of right trapezius muscle disability was is not due to an accident that occurred on June 20, 2002, during the provision of training and rehabilitation services provided or authorized by VA under 38 U.S.C. chapter 31.

3.  In September 2012, the Director of the VA Compensation Service denied an extraschedular rating for the Veteran's service-connected right knee disability.

4.  In September 2012, the Director of the VA Compensation Service denied the Veteran's claim for an extraschedular TDIU.

5.  The preponderance of the evidence shows that the Veteran's service-connected right knee disability picture is not so exceptional or unusual as to warrant an extraschedular rating; the application of the regular schedular standards is not rendered inadequate or impractical.

6.  Aside from periods of temporary total rating due to convalescence, the combined rating for service-connected disabilities, all of which are referable to the right knee, has not exceeded 40 percent.

7.  The preponderance of the evidence indicates that the Veteran has not been rendered unable to engage in substantially gainful employment by reason of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for headaches as the result of the provision of training and rehabilitation services provided or authorized by VA under 38 U.S.C. chapter 31 have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. 3.361 (2012).

2.  The criteria for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a right trapezius muscle disability as the result of the provision of training and rehabilitation services provided or authorized by VA under 38 U.S.C. chapter 31 have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. 3.361 (2012).

3.  The criteria for an increased disability rating  for right knee disability on an extraschedular basis, pursuant to 38 C.F.R. § 3.321(b), are not met. 38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b) (2012).

4.  The criteria for a TDIU on an extraschedular basis, pursuant to 38 C.F.R. § 4.16(b), are not met. 38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.16(b) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).

The Veteran's claim for increase for right knee disability was received in October 1992, several years prior to the enactment of the VCAA.

A March 2002 letter informed the Veteran that his claim for increase had been remanded by the Board for additional development.  He was asked to identify or submit evidence supportive of his claim.  The letter indicated that VA would make reasonable efforts to help him obtain evidence necessary to support his claim.  The letter also described the actions that had been taken.

An August 2004 letter discussed the evidence and information necessary to support the Veteran's claim.  It asked the Veteran to identify outstanding evidence.  It told the Veteran how VA would assist him in obtaining evidence.

With regard to the 38 U.S.C.A. § 1151 claims on appeal, an October 2003 VCAA notice letter explained the evidence necessary to substantiate the claims.  This letter also informed the Veteran of his, and VA's respective duties for obtaining evidence.   VA again provided notice pursuant to the VCAA in a letter dated February 2005.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

With respect to the TDIU claim, VA provided a VCAA-compliant notice letter in March 2005.

VA notified the Veteran of how VA assigns disability ratings and effective dates in  letters dated in March 2006 and February 2007.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO provided additional VCAA-compliant notice in June 2010, pertaining specifically to claims for a TDIU on an extraschedular basis and claims for an increased rating for right knee disability on an extraschedular basis.

Although not all VCAA notice was provided prior to initial adjudication of the claims on appeal, any error in timing of notice is no more than harmless, nonprejudicial error, since the claims were readjudicated subsequent to the time all required notice had been provided.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With regard to the duty to assist, the claims file contains service treatment records, reports of post-service treatment, reports of treatment after the indicated vocational-training related injury to the Veteran in June 2002 that is the basis for the claims pursuant to 38 U.S.C.A. § 1151, and reports of VA examinations and opinions.  See 38 U.S.C.A. § 5103A(a)-(d).

With respect to the VA examinations, the Board has reviewed the VA examination reports to ensure that they are adequate for adjudication of the claims on appeal.  The Board had requested VA examinations and opinions for the claims on appeal so that the medical opinion evidence would be sufficient for adjudication of the claims.  The most recent reports, dated in September 2010 and March 2012, are based on detailed examination of the Veteran, review of the relevant medical evidence, and a history as provided by the Veteran.  The opinions take into account the relevant medical evidence and are well-reasoned.  The opinions discuss with well-reasoned and well-supported explanations whether the Veteran's claimed additional disabilities are due to the documented injury during VA vocational rehabilitation and training in June 2002, and the nature and extent of the Veteran's service-connected right knee disability to a sufficient extent for a fair adjudication as to whether it presents and exceptional or unusual disability picture or precludes employment.  Accordingly, the Board finds that the September 2010 and March 2012 VA examination results are sufficient in the context of the full record to afford the Veteran a fair adjudication of his claims, and are of a high probative value and weight.  

The actions taken are sufficient for substantial compliance with the Court's September 2008 and May 2011 Orders granting JMRs, and the Board's recent remand instructions in this matter, specifically those issued in April 2010 (re: extraschedular ratings) and September 2011 (re: 38 U.S.C.A. § 1151 claims for headache and trapezius muscle disorders).  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The September 2008 Joint Motion requested that with respect to the Veteran's claims for increased ratings for right knee disabilities that VA obtain additional records of VA treatment and develop the record to reconcile conflicting medical evidence in the claims file (though the Joint Motion focused on the matters of schedular criteria and schedular ratings).  In the May 2011 JMR it was noted that the Veteran was not contesting the schedular ratings assigned for right knee disability by the Board in April 2010.  Only the Veteran's claims for compensation pursuant to 38 U.S.C.A. § 1151 were addressed in the May 2011 Joint Motion.  The medical opinion evidence obtained by VA is sufficient to address the JMR request that further development and reasons and bases be provided to address the matters on appeal, and whether the Veteran has current trapezius muscle or headache disability and if so whether those disabilities are related to the Veteran's injury during an authorized VA vocational rehabilitation program on June 20, 2002.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.  Essentially, all available evidence that could substantiate each claim has been obtained.  There is no indication in the claims file that there are additional available relevant records that have not yet been obtained.

Merits of the Claims

There is a great deal of medical and other evidence associated with the claims file.  The Board has reviewed all of the evidence in the Veteran's Virtual VA and paper claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, with respect to the claims on appeal.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires that the Board address its reasons for rejecting evidence favorable to the Veteran; the Board need not discuss each piece of evidence).


I.  Compensation Under 38 U.S.C.A. § 1151

The Veteran asserts that he has additional disability arising from injury sustained on June 20, 2002, during his participation in a VA authorized vocational rehabilitation program.  The currently appealed claims are for compensation for additional disability manifested as a right trapezius strain and headaches.

The Veteran's claims for compensation under 38 U.S.C.A. § 1151 were received by the RO on August 21, 2003.  Because his claim was filed on or after October 1, 1997, the version of 38 U.S.C.A. § 1151 in effect prior to October 1, 1997, and implementing regulations at 38 C.F.R. § 3.358, are not applicable.  The version of 38 U.S.C.A. § 1151 that became effective October 1, 1997 is the applicable statute in this case.  

Effective October 1, 1997, 38 U.S.C.A. § 1151 provides in relevant part as follows:

(a) Compensation under this chapter and dependency and indemnity compensation under chapter 13 of this title shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the veteran's willful misconduct and (1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  (Emphasis added.)

The implementing regulation (applicable to 1151 claims received on or after October 1, 1997) is 38 C.F.R. § 3.361,which provides that, in order to determine whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based to the veteran's condition after such care, treatment, examination, services, or program has stopped.  VA considers each involved body part or system separately.  38 C.F.R. § 3.361(b).

Claims based on additional disability due to disability or death due to training and rehabilitation services or CWT program must meet the causation requirements of this paragraph and paragraph (d)(3) of this section.  38 C.F.R. § 3.361(c).

The proximate cause of disability or death is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).  To establish that the provision of training and rehabilitation services or a CWT program proximately caused a veteran's additional disability or death, it must be shown that the veteran's participation was an essential activity or function of the training services, or CWT program provided or authorized by VA proximately caused the disability or death.  38 C.F.R. § 3.361(d)(3).  The veteran must have been participating in such training, services, or CWT program provided or authorized by VA as part of an approved rehabilitation program under 38 U.S.C. chapter 31, or as part of a CWT program under 38 U.S.C. § 1718.  Id.  It need not be shown that VA approved that particular activity or function, as long as the activity or function is generally accepted as being a necessary component of the training, services, or CWT program that VA approved or authorized.  Id.

There is nothing in the plain language of the statute which requires that an injury be "directly" caused by the services provided by VA personnel.  Instead, the statute requires only a "causal connection" between the injuries sustained by the Veteran and the services provided by the VA.  See Viegas v. Shinseki, 705 F.3d 1374 (Fed. Cir. 2013). 

A First Report of Injury or Illness was provided to the Florida Dept. of Labor on July 10, 2012.  The Veteran indicated that the injury occurred on June 20, 2012.  His employer indicated that the Veteran first reported the injury on July 8, 2002.  The employer indicated that after the injury occurred on June 20, 2002, the Veteran reported back to work, on that same day.  He did not seek immediate medical care.  The Veteran's description of the injury was "multiple body parts strain to lower back and knee struck by cart."  The illness or injury was described as a strain.  The parts of the body affected were described as the lower back and knee.

There is no dispute as to whether the claimed June 20, 2002, injury occurred during a period of vocational rehabilitation services authorized by VA, and the matter has been adjudicated from the year 2003 forward under the assumption that the injury did occur under such conditions.  See generally 38 U.S.C.A. § 1151.

Department of Labor records for the State of Florida reflect that the Veteran first sought medical treatment for an on-the-job injury on July 10, 2002; he was placed on light duty status and paid benefits.

The Veteran received medical rehabilitation treatment for the June 20, 2002, injuries beginning on July 15, 2002.  At that time, his injury was described as acute contusion/strain of the right foot/knee, and mild strain of the right trapezius.  The July 15, 2002, work-up included no complaints involving headaches.

A July 31, 2002, record of treatment includes a subjective complaint of "migraine HA."  (Quotations in original.)  However, the interventions, assessments, impairment, and plan sections of the report did not address headaches.

A medical record dated July 2002 from Memorial Healthcare Park reflects that the Veteran was medically cleared to return to work.  He was not to lift over 5 to 10 pounds, kneel, climb, or walk excessively.  The Veteran had an acute contusion/strain of the right foot/right knee, and mild strain of the right trapezius.  

On August 14, 2002, the private rehabilitation treatment diagnoses included right trapezius strain and right knee strain.  With respect to the right trapezius strain, listed functional limitations included limitations in cervical extension, right rotation, and left rotation, and pulling with rotation.  

On August 18, 2002, pain between the shoulder blades was noted.  

An August 2002 medical record shows that the Veteran was not to lift over 15 to 20 pounds.  He was further not to engage in over the shoulder lifting, or climbing.

A September 3, 2002, private rehabilitation treatment note includes a diagnosis of right trapezius strain and right knee strain with onset of injury of June 20, 2002, and indicates that there was no remaining functional limitation resulting from the June 20, 2002, incident.  He was therefore discharged from rehabilitation treatment.

Records associated with the Veteran's vocational rehabilitation file reflect as follows.  In April 2003, a rehabilitation counselor advised the Veteran that he was found infeasible to achieve a vocational goal for employment or self employment.  It was noted that he was "unlikely to be gainfully employed for the foreseeable future.  You have acquired injury as a result of your VA sponsored extended evaluation plan which included employment."

As noted, the Veteran's claims for compensation under 38 U.S.C.A. § 1151 were received on August 23, 2003.

In an August 2003 statement to VA, the Veteran claimed that he had disability incurred from injury sustained while working in the VA vocational rehabilitation employment program.  He stated that he worked for Lions Club Inc Servmart, Mayport, Florida.  He reported that his disabilities were a right knee condition, migraine headaches, and trapezius muscles in the middle and upper back.

Private treatment records from Dr. E.Y. dated December 2003 to March 2004 show as follows.  The Veteran was initially evaluated for report of on-the-job injury, occurring June 20, 2002.  By history, while lifting a large box of towels at the inventory warehouse, he was struck from behind by a cart in the right ankle region posteriorly, falling backwards and smashing his back into a rack and twisting his knee.  He reported significant pain since that time.  He reported that he was initially treated by a private physician, and given medication along with physical therapy for a period of 3 months.  The Veteran stated that, after working light duty for a period 3 months, he was fired because his employer expected more and more.  The physician reviewed Dr. D.P.'s medical records, which showed treatment for contusion and strain of the right foot and strain to the right trapezius and the right knee.  The assessment included post traumatic arthritis, right knee, probably base line, and persistent upper back, neck and shoulder pain.  MRI was recommended.  It was noted that current work status would be sedentary and maximum lifting was 5 pounds.  The workers' compensation carrier was copied on this evaluation.  On follow-up in January 2004, the Veteran complained of head, neck, back, and shoulder pain.  MRI of the right shoulder showed some mild degenerative changes, but no bone lesions or signs of rotator cuff tear.  MRI of the thoracic spine showed some degeneration without disk herniations.  MRI of the cervical spine showed C3-4 and C4-5 disk herniations.  The assessment was cervical herniated nucleus pulposus, post traumatic arthritis of the right knee, and cervicothoracic strain.  Epidural injection was recommended.  On follow-up evaluation in March 2004 for the shoulder, leg and neck, the Veteran complained of shoulder pain.  Objectively, there was moderate patellofemoral crepitance with palpable osteophytes about the right knee.  The assessment was post traumatic arthritis, right knee stable, and cervicothoracic strain with C3-4 and C4-5 broad based herniations; rule out cervical radiculopathy.  It was noted that, on the interim, he could be on sedentary work status.

(As noted, claims for compensation under 38 U.S.C.A. § 1151 for thoracic and cervical spine disability were denied by the Board in September 2011; the Veteran did not appeal this decision to the Court.  It is therefore final.  See 38 U.S.C.A. § 7104.)

A report of VA examination in July 2008 reflects that the examiner reviewed the medical records in the claims files, obtained a medical history from the Veteran, and conducted his own physical examination.  By history, the Veteran reported almost constant headaches, flaring every 3 to 4 hours to pain at level 10.  He complained of pain going from the left side of his neck down his left shoulder (not right or right trapezius) and then down the entire thoracic and lumbar spine, radiating in the right lower extremity.  The diagnoses were C3-4 disk herniation, C4-5 slight retrolisthesis with disk herniation, C5-6 disk bulge per MRI of January 2004 (1.5 years after date of injury); multi-level T5-9 diskogenic disease per MRI of January 2004.  

The July 2008 VA examiner opined that the Veteran does not have migraine headaches and that the headaches he reports are not caused by or related to the injury on June 20, 2002.  The examiner predicated his opinion on the objective evidence, which did not show migraine type headaches.  The examiner noted that the Veteran had diskogenic disease of the thoracic spine, but this was not severe enough for intervertebral disc syndrome.  Also, there was no evidence of an objective nature of cervical, thoracic and lumbar radiculopathy per the examiner.  ROE at 5.  The examiner opined that there was no evidence of right trapezius muscle strain, and noted that the Veteran had reported thoracic area symptomatology years before the injury of June 20, 2002.  ROE at 6.  The examiner indicated that the types of changes reported on MRI were those most often associated with aging and not with acute trauma.  Id.

The Board finds the opinions of the July 2008 VA examiner to be of a high probative weight and value.  The Veteran was evaluated by history and clinical examination for headaches and his headaches were found not to be of migraine type.  The headaches of which the Veteran complained were further found not to be related to the June 20, 2002, injury.  These opinions are well-explained and consistent with the evidence of record.  

The July 2008 VA examiner's opinion that there was no evidence of right trapezius muscle strain is also of a high probative value and weight.  The examiner is competent to take a history from and examine the Veteran and find that there were no signs or symptoms of trapezius muscle strain.  The opinion is well-explained and consistent with the evidence of record.  In noting that there was no evidence of trapezius strain, the examiner further bolstered his explanation in noting that the Veteran had reported thoracic area symptomatology years before the injury of June 20, 2002.

At a VA examination in March 2012,  the Veteran was diagnosed as having tension headache and rebound headaches.  

The March 2012 VA examiner recorded the Veteran's history of having rebound headaches following his accident in June 2002.  The examiner further noted that by history the Veteran's headaches would occur every three to four hours when his narcotic medication wears off.  The Veteran indicated he always had pain which wrapped around his head.  He described no nausea, vomiting, photophobia or phonophobia with his headaches.  

The March 2012 VA examiner noted that the Veteran's treatment plan included taking medications, including Tylenol with codeine and gabapentin. 

The Veteran's symptoms were indicated to include constant head pain and pain on both sides of the head.  He was noted not to have any non-headache symptoms associated with the headaches.  The symptoms were described as constant with worsening as narcotic medications for the knee would wear off.  

The Veteran was indicated not to have characteristic prostrating attacks characteristic of migraine pain, and was also noted not to have prostrating attacks of non-migraine headache pain.  The Veteran was noted to have no other pertinent physical findings, complications, conditions, signs or symptoms related to his headaches.  

The examiner reviewed the Veteran's claims folder and VA records of treatment.  The Veteran was noted to have been diagnosed with headaches with high blood pressure on February 25, 2005, and to have complained of frequent headaches on December 8, 2005.  He was noted to have denied headaches on June 22, 2006; January 17, 2006; April 22, 2008; and June 4, 2010.  

The March 2012 VA examiner's diagnosis was chronic daily tension type headaches with analgesic rebound component.  

The examiner opined that the Veteran's headache disorder was not caused by or a result of his June 20, 2002, work-place injury.  The examiner indicated that the Veteran did not have migraine headaches.  The examiner elaborated, based on review of the medical records, medical literature and his clinical experience there was absolutely no evidence of a chronic headache disorder starting as a result of the June 20, 2002, injury.  The Veteran's earlier VA treatment records were noted to reveal little evidence of any headache condition except for a 2005 note and a massage therapy note in 2008.  The examiner concluded that a nexus between the June 2002 injury and current headaches could not be made.  The examiner further opined that as to current headaches there was a significant analgesic rebound headache component, evidenced by headaches worsening  at the end of the Veteran's opiate dose.  

There is no requirement that a medical examiner comment on every favorable piece of evidence in a claims file.  Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012); see also Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners).  The CAVC stated that examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion.  Monzingo, 26 Vet. App. at 105.  The March 2012 VA examination and opinion reports are sufficient under these guidelines.  The examination report is based on a detailed review of the claims file, examination of the Veteran, and the history provided by the Veteran, and is well-reasoned and consistent with other evidence of record.  The opinion is therefore of a very high probative weight and value.

The Veteran's claims for compensation pursuant to 38 U.S.C.A. § 1151 were received from the Veteran on August 21, 2003.  On the signature line the documents constituting the claims are indicated to have been completed on August 14, 2003. 

Remaining on appeal are the Veteran's claims that he has additional trapezius muscle disability and headache disability as a result of the June 20, 2002, incident.  He reports that these conditions were caused by a cart hitting him in the right ankle causing him to fall backwards.

In the May 2011 JMR the parties requested that the Board better explain its findings that the Veteran does not have headache disability or a right trapezius muscle disability.  The Board was specifically requested to analyze the claims directly applying the holding of McClain v. Nicholson, 21 Vet. App. 319, 321-323 (2007).  McClain holds that the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even in cases where the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321-323 (2007).

As will be discussed below, the preponderance of the evidence continues to show no current right trapezius muscle disability, with disability being defined as held in McClain.

The Board will further find that the Veteran does have a current headache disability, although it is not a migraine headache disability, and it is not related to or proximately caused by the June 20, 2002, injury at issue in this appeal. 

The development and adjudication that has taken place, including obtaining additional evidence such as VA examinations and opinions, has been undertaken so as to facilitate compliance with the May 2011 JMR, as in effect through the Court's May 2011 Order in this matter.

While the Veteran asserts that he believes that his headache disability was caused by his on-the-job injury and has been present since that time, he is not credible in this regard in view of the medical evidence contemporaneous with the injury.  This evidence does not show any complaint of headaches, whether migraine or muscle tension or other headaches, contemporaneous with the injury, despite the fact that he sought medical treatment for residuals of the injury on July 10, 2002, and received initial rehabilitative treatment on July 15, 2002.  The initial records of injury in July 2002 indicate complaints referable to the knee and back only.  After several instances of treatment, an isolated subjective complaint of migraine headaches was provided on July 31, 2002, but this was not in any way indicated to be attributable to the June 20, 2002, injury, nor was any corresponding diagnosis, therapy or treatment plan indicated with respect to this complaint.  The records contemporaneous with the injury contain no notations that the Veteran had headaches from the time of the injury forward or felt that he had headaches that were attributable to the injury.  Rather, he described complaints referable to the right knee, back, and trapezius.

The Board finds that medical opinion evidence provided by the July 2008 and March 2012 VA examiners is more probative that the Veteran's stated belief that his headaches were caused by the injury.   The examiners reviewed the Veteran's medical records and obtained a history from him, and found no evidence of headaches related to the June 20, 2002, injury.  Both examiners found that the Veteran did not have migraine headaches and that the headaches the Veteran did have were not related to the June 20, 2002, injury.  The March 2012 VA examiner found evidence on history and examination of chronic tension headaches with a daily rebound component as narcotic medications reach the end of their dose.  The examiner reviewed the Veteran's treatment records and took a thorough history from the Veteran in making this determination.  The Board finds the opinions of the VA examiners to be consistent with the evidence of record and well-explained, and therefore to be of a high probative value.  

The July 2008 and March 2012 VA examiners' opinions are of a greater probative than the Veteran's stated lay-opinion, due to low credibility Veteran, as contrasted with the examiners' medical expertise as applied to their review of the medical evidence, history provided by the Veteran, and clinical evaluation of the Veteran.  Whereas the Veteran indicates he has had headaches ever since the July 20, 2002, as noted, he is not credible in this assertion; contemporaneous records of treatment show only one instance of a complaint of headaches, and that over a month after the June 20, 2002, injury, with no other complaints of headaches up to the time rehabilitative treatment was ended on September 3, 2002.  

The VA examiners' opinions that the headaches the Veteran has experienced since the date of the August 2003 claim on appeal are not migraine headaches and are not related to the injury are well-explained, consistent with the evidence of record, and are of a high probative weight and value.

The July 31, 2002, isolated subjective notation of migraine headache cannot constitute a "current" disability because it occurred before the date of claim in this matter, August 23, 2003. As noted, the Veteran's claim for compensation pursuant to 38 U.S.C.A. § 1151 was received on August 23, 2003. McClain v. Nicholson, 21 Vet. App. 319, 321-323 (2007).  To the extent the Veteran claims he has "current" "migraine" headaches, the preponderance of the evidence indicates that he does not.  Absent evidence that the claimed disability currently exists, compensation is not warranted.  Degmetich v. Brown, supra; Brammer supra. at 225.  

The Board has considered the Veteran's statements and lay evidence in this matter. Lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  However, lay evidence is not necessarily competent evidence.  Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  The Veteran is competent to report headaches from the time of the injury on June 20, 2002.  However, as explained above his assertions in this regard are not credible, and are therefore of very limited probative value.  Further, the VA examiners' opinions, that the headaches are not migraine headaches and are not related to the June 20, 2002, injury, are of a greater probative value than the lay assertion of the Veteran due to the medical doctors' training and expertise and well-explained opinions on a matter of complex medical etiology-the nature and cause of the currently diagnosed non-migraine headaches.

Accordingly, the 38 U.S.C.A. § 1151 claim for headaches is denied, as the preponderance of the evidence shows that the Veteran has no current migraine headache disability, and has a current muscle tension and rebound headache disability that is not proximately due to or caused by his June 20, 2002, injury during authorized VA vocational rehabilitation services.  Absent a relative balance of the evidence, the evidence is not in equipoise and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Absent a relative balance of the evidence, the evidence is not in equipoise and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
With regard to the Veteran's report of right trapezius muscle disability attributable to his June 2002 work injury, the Board observes that he had been diagnosed with right trapezius strain in July 2002, which he stated had an onset as of the date of his June 20, 2002, work injury.  The record indicates that the Veteran did experience some impairment after the injury, which was addressed and described at private rehabilitation treatment, with a plan of rehabilitative treatment.  

However, the private rehabilitation treatment records indicate that no functional impairment remained as of September 3, 2002, and that the Veteran was discharged from treatment.  These records are competent and contemporaneous evidence of a high probative weight and value that that the Veteran had no remaining right trapezius muscle disability referable to the June 20, 2002, injury as of September 3, 2002.

As noted, his claim for compensation under 38 U.S.C.A. § 1151 was not received until August 23, 2003.

The report of VA examination dated July 2008 indicates that no right trapezius muscle disability existed at that time.
 
At a VA examination in March 2012, the examiner found upon clinical evaluation of the Veteran no evidence of pain or spasm of the right trapezius muscle on examination, and no evidence of AC hypertrophy or AC joint dysfunction.  The examiner recounted the history provided by the Veteran and the relevant medical evidence in the claims file.  The examiner opined that there was no evidence of a chronic right trapezius condition, and that therefore no opinion regarding a chronic right trapezius condition was warranted.  The examiner wrote that the Veteran was found to have a TRANSIENT right trapezius strain in August of 2002 which was most likely caused by or a result of the fall in June 2002.  (Emphasis in original.)  This opinion is highly consistent with the documented evidence of record and is well-explained, and is therefore of a very high probative weight and value.

The March 2012 VA examiner's opinion that the Veteran's right trapezius strain was present in August 2002, and was likely due to the June 20, 2002, injury, but was merely transient, is consistent with the private rehabilitation treatment record indicating that no residual disability existed as of September 3, 2002.  Both the September 3, 2002, private treatment record and the and March 2012 VA examiner's opinion are medical opinions of a high probative value and weight, as they are supported by an accurate review of the relevant medical history, personal examination of the Veteran, the clinician's medical expertise, and a clear explanation for the findings and opinions.  This is evidence of very high probative weight that the Veteran's disorder had resolved by the date of claim in this matter, August 23, 2003.

To the extent the Veteran relates symptoms from September 3, 2002, forward to what he perceives as a right trapezius muscle injury, his opinion is greatly outweighed by the opinions of VA examiners that the Veteran had only a transient trapezius muscle injury and by a September 3, 2002, rehabilitative treatment record that indicates no residual impairment of the right trapezius muscle strain remained.  While the Veteran is competent to report symptoms, the medical professionals who rendered these opinions have far greater expertise as to matters of medical examination and diagnosis. 

Accordingly, the claim for compensation pursuant to 38 U.S.C.A. § 1151 is denied because the preponderance of the evidence shows no current disability of the right trapezius muscle from the August 23, 2003, date of the currently pending claim forward.

As the preponderance of the evidence shows that the Veteran had no disability of the trapezius muscle during the applicable time period, i.e., at some point from August 23, 2003, forward, the requirement for current disability is not met, even though there is substantial medical opinion evidence to show that the right trapezius muscle impairment that existed during the June 20, 2002, to July 2002 time frame was attributable to that injury.  McClain v. Nicholson, 21 Vet. App. 319, 321-323 (2007) (discussing the required element of current disability).

As the preponderance of the evidence shows that there has been no "current disability" of the right trapezius muscle, the benefit of the doubt rule is not for application in resolution of the Veteran's appeal.


II.  Extraschedular Rating for Right Knee and Extraschedular TDIU

The medical history as to the Veteran's right knee disability since the time of his October 1992 claim for an increased rating is a long and complex one.

An October 1992 VA treatment note indicates that the Veteran had full range of motion of his right knee.  X-ray showed a loose body in the left knee.  The provider stated that arthroscopy may be necessary.

On VA examination in December 1992, the Veteran reported that his right knee swelled up and pulled out.  The examiner noted that the Veteran had experienced difficulty with his knee since the most recent June 1985 examination.  The Veteran complained of pain, swelling, and stiffness in the morning.  He also stated that his right knee jumped out of place.  He indicated that he had been unable to work as a carpenter because he could not climb ladders, and noted that he was employed as a painter.  On physical examination, the Veteran walked with an antalgic limp of the right leg.  Range of motion of the right knee was normal.  No increased swelling was present.  There was slight laxity of the anterior cruciate ligament (ACL) and slight laxity of the deep layer of the medial collateral ligament.  Objective tenderness was present over the medial aspect of the knee anteriorly.  X-rays revealed evidence of "joint mice" and early degenerative changes of the medial aspect of the knee and posterior aspect of the patella.  The diagnosis was mild degenerative arthritis of the right knee with the probability of a "loose body" present.

A January 1993 VA treatment note reflects history of right knee injury with subsequent pain, swelling, and giving-way, worse with use.  Clinical findings show full range of motion of the right knee without swelling.  Tenderness at the medial aspect of the knee was shown.  The diagnosis was loose body of the right knee.

A February 1993 MRI revealed a macerated posterior horn of the medial meniscus with torn ACL.  The radiologist indicated that the findings were most likely chronic and had resulted in early degenerative changes of the knee.  He noted that there was no definite loose body identified, but a possibility of osteochondral injury in the distal femur.

A July 1993 VA treatment note reflects complaint and assessment for right knee pain.  An August 1993 treatment note shows that the Veteran was prescribed a right knee brace.  The examiner indicated that "Do not believe Veteran can walk on scaffolding because of unsteady R [right] knee."

In April 1994 the Veteran reported that his knee popped and that he couldn't sleep due to pain.  Physical examination indicated range of motion from zero to 100 degrees.  The diagnosis was unstable right knee locking due to ACL and torn medial meniscus.  The VA treating facility issued the Veteran a cane and crutches.

Report of VA examination dated a May 1994 indicates that a February 1994 MRI revealed a tear of the posterior horn of the medial meniscus and osteoarthritic changes.  The Veteran complained of swelling, pain, and locking, as well as a feeling of instability.  On physical examination the Veteran walked with a limp.  The right knee did not extend as fully as the left, and the Veteran was noted to have a flexion contracture of the right knee, measured at between three and five degrees.  Flexion was full.  Ligamentous structures were intact.  Anterior drawer and Lachman's testing was negative for ACL laxity.  McMurray test elicited an acute pain reaction over the medial aspect of the knee, but there was no definite clunk.  X-rays revealed early degenerative changes in the form of osteophyte formation.  The diagnoses were tear of the right medial meniscus, possibly an anterior cruciate deficient right knee, and mild to moderate osteoarthritis.

A December 1994 VA treatment note shows right knee range of motion from 0 to 100 degrees.  The joint was stable to varus and valgus testing.  There was no effusion.  The assessment was chronic ACL laxity of the right knee and, per x-ray, mild degenerative joint disease.

A January 1995 VA treatment note reflects an impression of torn meniscus and ligaments in right knee.  On examination, the ACL "seemed" lax.  A right knee stability brace was prescribed.  It was noted that the Veteran was not a good candidate for surgery.  A February 1995 VA treatment note indicates that the Veteran responded well to initial treatment and that the Veteran's self-reported that his knee felt better.  A March 1995 VA orthopedic note reflects that the Veteran was seen for the right knee, but may return to work.  He was advised to avoid climbing on scaffolding or other heights until he felt comfortable that the brace will prevent the knee from giving way.

A March 1995 VA treatment note indicates weak quadriceps on physical therapy consultation sheet.  A March 1995 request for prosthetic services indicates that the Veteran had an ACL deficient right knee and requested a custom ACL brace.  A March 1995 VA orthopedics record indicates that the Veteran's range of motion was from 0 to 120 degrees.  Physical examination indicated no effusion or erythema.  Tenderness to palpation at the medial joint line was shown.  McMurray's test was negative, anterior drawer was 4+, posterior drawer was negative, and the joint was stable to varus and valgus stress.  The Veteran was given a Donjoy ACL brace.

A May 1995 VA treatment note reflects follow-up care.  At this time, the Veteran complained of right knee pain, low back pain secondary to gait, and increased episodes of knee locking in full extension which caused him to fall and break a tooth.  It was noted that he has been wearing a Donjoy ACL brace.  Clinical finding show no effusion, but tenderness of the knee joint.  The range of motion was from 0 to 125 degrees.  Lachman's and pivot shift were positive.  There was 4+ anterior drawer sign.  Varus and valgus stress was stable.  There was weak quadricep mechanism.  The assessment was ACL deficient knee.

A July 1995 VA treatment note reflects that the Veteran was seen in orthopedics and the plan was to have arthroscopic surgery on the right knee to repair ACL.  It was noted that "in the meantime will be unable to do the work as a carpenter for at least 6 mo[nth]s."

A July 1995 VA orthopedic note reflects complaints of pain and giving way since 1985.  Clinical findings reflect no effusion.  The right knee was tender to palpation at the medial joint line.  McMurray's test was positive and negative, anterior drawer was positive, and posterior drawer was negative.  Lachman's testing was 2+.  The assessment was ACL tear with patellar tendonitis.  It was noted that the Veteran should have light duty to avoid knee pain and falling.

A VA orthopedic note dated October 1995 reflects positive anterior drawer and Lachman's testing.  McMurray's test was negative.  Posterior drawer was negative. Varus and valgus stress was negative.  The assessment was ACL tear with patellar tendonitis.  The impression was chronic ACL deficiency and degenerative joint disease of the right knee.  It was noted that he could return to work with a brace.

VA treatment records dated January 1996 reflect complaints of locking and giving way of the right knee.  Clinical findings were negative for effusion and erythema.  The range of motion was from 0 to 110 degrees.  There was slight medial joint line tenderness.  Lachman's and anterior drawer testing were positive.  X-ray showed moderate degenerative joint disease of the right knee.  The assessment was patellar tendonitis with patella pain syndrome and moderate degenerative joint disease.  In April 1996, range of motion of the Veteran's right knee was 0 to 130 degrees.

VA treatment notes dated February to March 1997 reflect follow-up care for right knee.  Clinical findings reflect ACL laxity.  There was no effusion.

A report of a VA examination in April 1997 reflects a comprehensive review of the Veteran's medical history.  At this time, the Veteran complained of progressively worsening symptoms to include throbbing pain in the medial joint space and in the popliteal space.  He indicated that the pain was intermittent and radiated up the posterior aspect of his right thigh into the buttocks and back.  He endorsed daily pain.  He reported that he frequently experienced catching of his knee when he turned over in bed.  The examiner noted that there was no history of locking.  The Veteran related that swelling of the knee was caused by going up and down stairs, excessive walking and kneeling.  Objectively, the Veteran walked with a normal gait without limping.  He could squat fully and had no difficulty arising.  The contour of his right knee was normal and there was no evidence of any joint effusion.  There was tenderness over the medial joint space but patellar compression failed to elicit any pain.  Range of motion was full and painless, without crepitation.  There was no evidence of any laxity of the cruciate ligaments.  McMurray test was negative and there was no evidence of a pivot shift in the right knee.  X-rays revealed osteoarthritic changes.  The diagnosis was early minimal degenerative arthritis of the right knee, consistent with the Veteran's age.  The examiner commented that he found no evidence of an ACL tear.  He noted that the Veteran had a strong functional overlay in his symptomatology, and exhibited numerous Waddell signs as well as exaggerated painful behavior.  The examiner further commented that "[t]here are no objective signs to justify this patient's symptoms of alleged disability."

In September 1997, the Veteran underwent arthroscopic surgery on his right knee.  The postoperative diagnosis was right knee loose body with chondromalacia.  A loose body was removed.  VA follow-up treatment in September 1997 reflects that the range of motion in the right knee was from 0 to 120 degrees.  Additional, VA follow-up treatment shows that, in November 1997, the range of motion for the right knee was from 3 to 130 degrees.  X-ray showed mild degenerative joint disease.

A report of a VA examination in November 1997 reflects a history of recent arthroscopic surgery and postoperative physical therapy.  The Veteran complained of swelling and stated that his knee felt quite unstable.  On physical examination, the Veteran walked with a cane.  Without the cane, he walked with only a barely detectable antalgic limp, favoring the right lower extremity.  There was no evidence of joint effusion.  There was no localized tenderness about the joint spaces or on patella compression.  Range of motion was full, and there was 2+ laxity in the anterior cruciate ligament.  The collateral ligaments were intact.  The examiner noted that March 1997 x-rays showed mild degenerative joint disease.  The diagnoses were status post operative arthroscopic debridement and chondroplasty and ACL deficient right knee.

The Veteran underwent additional surgery on his right knee in February 1998.  Specifically, an ACL construction with autograft hamstring tendon and a partial lateral meniscectomy were performed.  

A March 1998 X-ray revealed status post ACL repair, degenerative osteoarthritic changes, and osteolytic changes of the medial aspect of the lateral femoral condyle.

A report of a VA examination in May 1998 reflects a history of ACL repair in February 1998.  Physical examination revealed an antalgic gait and right knee swelling.  Range of motion was full, with minimal subpatellar crepitation.  There was some persistent laxity in the ACL, which was estimated at 1+.  Collateral ligaments were intact.  The right quadriceps measured two centimeters less than the left.  The examiner noted the Veteran's report that he had been following the prescribed physical therapy course as requested by his treating physicians, but indicated his doubt that the Veteran was putting forth maximum effort in view of the quadriceps atrophy.  The examiner concluded that further convalescence was not warranted.

A Report of a VA examination in December 1998 reflects full range of right knee motion, and intact collateral and cruciate ligaments.  A questionable 0.5 centimeter (cm) laxity in the right ACL was noted.  Right knee measured 33 cm compared to the left which was 32 cm; the quadriceps' circumference measured 34 cm and 34.5 cm, right and left respectively.  The diagnoses included status postop ACL reconstruction, right knee.

VA treatment notes show that, in August 1999, the Veteran presented with complaints of discomfort from a tibial screw from his ACL reconstruction.  He presented to have it removed.  This could not be performed because of his hypertension.

In November 2000, the Veteran reported pain and swelling of his knee.  The provider noted that the Veteran had experienced difficulty with a screw that had been used to affix the ACL in February 1998.  He also indicated that the Veteran was too young for total knee replacement.

In December 2000, range of motion of the Veteran's right knee was 0 to 120 degrees with pain at the ends of the range.

A VA treatment note dated June 2001 reflects complaints of right leg giving way, weakness, and numbness at times.  He further expressed having back problems, pain travelling down his right leg.  He reported that he worked in construction and that his boss was concerned about his knee giving way.  Clinical findings reflected no effusion, prominent quad atrophy, full range of motion, 2+ Lachman's, and no medial or lateral laxity.  The impression included right ACL insufficiency.

A VA treatment note dated July 2001 reflects that there was no effusion of the right knee; fairly prominent quadriceps atrophy on the right was shown.  Lachman's test was negative.  There was no medial or lateral laxity.  Crepitus was noted.  The impression was leg muscle weakness leading to knee instability.  The Veteran was referred for physical therapy for quad and range of motion strengthening.

A VA treatment record dated in January 2002 indicates a positive Lachman's test and anterior drawer test.  The Veteran ambulated with a spastic cautious gait to guard his knee.

A report of a VA examination in April 2002 reflects review of the Veteran's extensive history.  The Veteran complained of night time swelling of the right knee, and pain over the medial joint space 3 to 4 times a day, lasting from 20 to 30 minutes at a time.  He indicated that his pain was relieved by sitting down.  He reported that his knee locked when he climbed out of the tub.  However, upon inquiry, he related that the knee was stiff and that he had to lift it over the side of the tub.  The examiner noted that such was not considered true locking.  The Veteran had no complaints of crepitation, instability, or true locking.  On physical examination, the Veteran walked with a normal gait and could squat fully.  There was no evidence of joint effusion or swelling.  There was no tenderness about the medial joint space or on patellar compression.  There was no evidence of patellar instability or subluxation.  Patellar apprehension sign was negative.  Range of motion was from 0 to 130 degrees, without pain.  Lachman's was 1+, indicating some laxity in the ACL.  Medial and lateral stability were good, indicating that the collateral ligaments were intact.  The knees were equal in circumference.  The right quadriceps was one half inch smaller than the left.  The diagnosis was status post operative ACL reconstruction.  The examiner noted that the Veteran also had mild degenerative arthritis of the right knee.  He also noted that there were no complaints of easy fatigability and that there was no evidence of incoordination or pain on movement.

A December 2003 private treatment record includes the Veteran's employment history of having worked as a sales associate and then a warehouse worker in 2002, but the Veteran having injured himself on June 20, 2002.  The Veteran was noted to have persistent right knee disability, probably baseline, and persistent upper back and neck pain and right shoulder pain.  His current "work status" was indicated to be "sedentary."

An August 2004 VA treatment record indicates that range of motion of the Veteran's right knee revealed abnormal movement medially of either a ligament or cartilage, with no discomfort.  Drawer tests were grossly negative.  The assessment was possible right medial ligament injury.

A report of a VA examination in August 2004 reflects complaints of peripatellar pain in the right knee, precipitated by bending the knee and squatting; frequent swelling and locking; and frequent giving way of the knee.  The Veteran indicated that he could walk only 2 blocks and could not stand longer than 30 minutes due to pain.  He described a popping sensation.  Upon physical examination, the Veteran walked with a normal gait.  He squatted only to the point that the right knee was at 90 degrees.  No effusion or swelling was found.  Mild varus deformity was shown.  There was no localized tenderness over the joint spaces on patellar compression.  Range of motion was full but the retinaculum of the knee subluxed over the medial femoral condyle on flexion and extension movements.  There was no crepitation.  The ACL was intact, as were the collateral ligaments.  The right quadriceps measured one centimeter less than the left.  The diagnosis was status post operative chondroplasty and ACL reconstruction of the right knee.  The examiner noted that the structural integrity of the right knee was intact.  The Veteran complained of easy fatigability and pain in the right knee on squatting.  The examiner concluded that there was no appreciable difference in the quadriceps muscles of either lower extremity and that therefore, the right knee was not appreciably weaker than the left.

The Board finds this evidence that, as of August 2004, the right knee was structurally intact and the right quadriceps was not appreciably weaker than the left knee, as evidence that the Veteran's right knee disability was not at that time so exceptional or unusual as to render application of the rating schedule impractical.  See 38 U.S.C.A. § 3.321(b).

VA treatment records dated August to November 2004 reflect complaints of right knee pain, popping, locking, swelling, and weakness.  Objectively, there was scarring from prior surgery.  No edema was found.  Active range of motion showed abnormal medial movement.  Drawer tests were grossly negative.

VA treatment records dated 2005 reflect that, in February 2005, traumatic arthritis of the knee was shown.  At that time, there was limitation of extension of the thigh, which the Veteran reported had required him to use a grab bar in the shower.  In March 2005, the right knee range of motion was reported as from 0 to 125 degrees with crepitus.  The impression was right knee degenerative joint disease.  The Veteran reported that he could not get a job or do much due to constant pain.  In April 2005, the Veteran complained of painful snapping of the right knee, and stated that it felt like it was coming out of place.  Objectively, there was a snapping at the medial side of the patella, with snapping back and forth on flexion and extension.  The assessment was painful synovial plica of the right knee.  An addendum indicates that the Veteran had a painful solid projection of a screw head or bone growth, which might require removal of the screw and the projection.  In May 2005, the Veteran complained of problems ambulating and reported that the knee pops out all the time.  The diagnosis was degenerative joint disease, internal derangement.

A Social Security Disability Evaluation dated February 2005 reflects a history of long-standing degenerative joint disease of the spine, and osteoarthritis of the spine and limbs.  The examiner noted that the Veteran was only a "fair" historian.  His current problems were reported as head, neck, knee, eyes, back, and shoulder.  The Veteran reported that he was legally blind.  He reported general care for hypertension.  Examination was performed and the impression was chronic pain, by history, degenerative spine disease, by history, degenerative joint disease, by history, significant left knee enthesitis, with internal derangement, and glaucoma, by history.  The examiner concluded that the Veteran had marked physical impairment that precludes him from the physical activities that would be necessary for him to have gainful employment and should, therefore, be considered disabled.

VA records show that the Veteran underwent right knee arthroscopic examination in June 2005.  A screw was removed, and the medial synovial plica and growth was excised.  The postoperative diagnosis was medial synovial plica and screw in right knee.  He was indicated as able to return to work on July 7, 2005, with a 40 pound weight restriction on lifting, no standing for greater than 2 hours, and no pushing/pulling objects greater than 50 pounds.  This was later changed to July 30, 2005.

A private medical note dated August 2005 reflects that the Veteran had right knee surgery on June 17, 2005, and would require 3 months convalescence.

(As noted, the Veteran was ultimately awarded a temporary 100 percent rating for the maximum allowable period, from June 15, 2005, to July 1, 2006, after this surgery, based on the need for convalescence.  See 38 C.F.R. § 4.30).

A form titled Application for Aid and Attendance dated August 2005, prepared by a private physician (Dr. W.F), reflects that the Veteran was unable to walk unassisted, had restricted gait, and ambulated with a cane.  The diagnoses were status post ACL reconstruction (1999) with minimal improvement, cervical straw, cephalgia, and lumbar strain.  The manifestations were described as right knee traumatic arthritis and low back pain.

A VA orthopedic note dated August 2005 reflects that the Veteran continued to have swelling, pain, popping, and clicking since his surgery in right knee June 2005.  He had been unable to work in his construction trade for several years due to his knee, and he had been enrolled in Vocational Rehabilitation--but this was limited by knee pain and glaucoma.  The Veteran requested assistance with obtaining convalescence leave or disability.  In September 2005, it was noted that the Veteran was unable to work for several years due to his knee.

A report of a VA examination in October 2005 reflects that the Veteran could walk about 2 blocks and stand for 20 to 30 minutes.  He complained of giving way, instability, pain, stiffness, weakness, and episodes of dislocation or instability of the right knee.  Objectively, the Veteran had an antalgic gait with poor propulsion.  Active extension was to 5 degrees, and passive extension was to 0 degrees.  The factor most responsible for additional limitation was pain.  Active flexion was to 110 degrees, with pain at 95 degrees.  Passive flexion was to 112 degrees, with pain at 110 degrees.  Against strong resistance, flexion was to 110 degrees, with pain beginning at 90 degrees.  On repetitive use, range of motion was from 20 degrees to 100 degrees.  There was crepitus on movement and anterior/posterior instability.  Severe right knee instability was found.  The examiner indicated that he could not provide an opinion on the extent of additional limitation of motion during a flare-up.

In a letter dated October 2005, Dr. W.F. wrote that the Veteran was legally blind with glaucoma and had osteoarthritis of the right knee.  He noted that these condition "are permanent and prognosis is indefinite."

A private evaluation report by Dr. W.F. dated in November 2005 indicates that the Veteran's right knee was grossly swollen and demonstrated crepitus in range of motion.

A VA medical statement from Dr. J.G. and a private medical statement from W.F. dated October and December 2005, respectively, reflect that the Veteran was legally blind with glaucoma and had severe osteoarthritis of the right knee.

In a statement dated December 2005, Dr. W.F. wrote that the Veteran has osteoarthritis of the right knee and that a June 2005 meniscus repair of the right knee had failed to respond to surgical treatment and medical rehabilitation.  It was noted that the Veteran took Hydrocodone.  He stated that the Veteran has "severe debilitation and this would continue through the year 2006."  He opined that the Veteran was completely (100%) disabled.

VA treatment record dated December 2005 reflects that the right knee had no redness, warmth, or swelling.  Well healed incision scars were noted along with known lateral laxity.  The Veteran reported that he wakes in the night from pain.  The assessment was known ACL injury to right knee with chronic pain.

A VA doctor indicated in January 2006 that the Veteran required 3 months convalescence following his surgery; he further indicated that he could not opine on the need for a longer period of convalescence since this would require him to speculate.

A VA progress note dated February 2006 reflects complaints of knee pain and inability to work because of knee pain.  It was noted that the Veteran had legal blindness and degenerative joint disease of the knees and was "more likely than not permanently disabled."

A VA progress note dated March 2006 reflects that the Veteran had an old ACL reconstruction and in June 2005 all metal hardware had been removed.  There were still complaints of pain, swelling, and instability (buckling) in the knee.

A VA progress note dated April 2006 reflects a history of ACL tear and surgery with continued pain and instability of knee.  This had made him unable to work at his usual job as a carpenter.  He has had difficulty retraining due to a history of glaucoma and legal blindness.  The assessment was degenerative joint disease of the knee and legally blind.  It was noted that the Veteran was unemployable due to these problems.

A VA progress note dated April 2006 reflects that Veteran wore a brace, had 2+ ACL laxity, and 1+ MCL laxity.  The assessment was ACL and MCL deficient knee.

A VA progress note date April 2006 reflects that the Veteran has degenerative joint disease with pain, will need further intervention on the knee, is unable to work, and needed convalescence at least for the remainder of the year and possibly longer.

A report of a VA examination dated May 9, 2006, reflects complaints of maximum pain on a daily basis.  The Veteran used a brace on his knee and walked with the assistance of a cane secondary to instability.  The Veteran reported that the instability had become so severe that he had requested a scooter from his private physician.  The examiner noted that the Veteran was essentially sedentary due to his knee pain.  Objectively, strength was 4+/5 with flexion and extension.  Range of motion was from 10 to 90 degrees.  Repetitive testing was unchanged from baseline.  There was no evidence of medial or lateral collateral ligament instability on varus and valgus stress.  Anterior and posterior drawer tests were performed with no evidence of movement anteriorly or posteriorly.  There was less than 5 mm of motion in either direction.  McMurray's test produced pain over the medial meniscus on the right.  The Veteran's gait was antalgic and he walked with the assistance of a cane.  The diagnosis was right knee osteoarthritis.

A report of a VA examination in June 2006 reflects that the Veteran walked with a very antalgic gait, using a hinge brace and cane.  There was obvious atrophy of the vastus medialis muscle of the right knee.  There was no obvious swelling.  The Veteran was unable to tolerate medial and lateral glide of the patella due to extreme pain.  Range of motion testing revealed 50 degrees of active flexion, with pain from 20 to 50 degrees of active flexion.  Extension was to zero degrees without pain.  There was no evidence of excessive laxity of the anterior or posterior cruciate ligaments.  McMurray's testing elicited some pain and tenderness along the medial joint line.  There was no obvious catching or locking.  The Veteran was unable to bear full weight without his knee brace.  He was unable to fully extend his knee during the stance phase of gait and did appear unsteady in walking without his cane and brace.  Range of motion values were unchanged on repetitive testing, without additional pain, fatigue, weakness, or incoordination.  The examiner indicated that the Veteran appeared to be significantly limited in his daily activities due to the weakness and instability of his gait.  He noted that there was no frank instability on physical examination.  The examiner reported that the Veteran did not require an extension of his period of convalescence based on the evaluation.

A VA treatment record dated in June 2006 includes an assessment of pain in the lower extremity with difficulty with ambulation and inability to perform usual occupation.  In August 2006, the Veteran reported that his knee had given way and he had fallen in the shower.  He stated that his knee pain was increasing, and complained of a burning feeling.  In October 2006, he was noted to have an unsteady gait with guarding of the right leg.  Lachman's test was positive.  X-ray showed advanced arthritis.  A note dated November 2006 reflects that the Veteran had a history of ACL tear with surgery that did not correct the problem.  It was indicated that he had degenerative joint disease which complicated his functional ability and that he was a candidate for total knee replacement in the future.  It was indicated that "[b]ecause of this problem, he is unable to work."

A VA treatment record dated in January 2007 reflects pain in the knees, only partially relieved by medication of physical therapy, and difficulty with ambulation.  The right knee was noted to lock, causing pain.  The assessment was degenerative joint disease, right greater than left knee, and low back pain causing an inability to work.

A private medical report dated in April 2007 reflects complaints of severe pain, locking, giving way, and swelling.  There was pain with minimal flexion, and positive Lachman's testing.  The examiner indicated Veteran would be best served by a knee replacement.  The impression was severe degenerative joint disease.

VA treatment records dated in 2007 reflect complaints of right knee pain and difficulty walking, assessed as tri-compartmental osteoarthritis; the Veteran was advised that he was not a good candidate for an ACL revision.  Total knee replacement was noted as likely at a future date once the Veteran finished conservative therapy.  In August 2007, musculoskeletal evaluation showed back and peripheral joint pain especially of the right knee.  There was right knee pain with range of motion and limp on walking with a cane.  The assessment reflects that the Veteran had been unable to work due to pain with walking and standing.  In October 2007, the Veteran was again seen for right knee complaints and low back pain including sciatica.  Objectively, he was unsteady with an antalgic gait, he walked with a cane, he had a knee brace, and knee joint was tender.  Conservative management was planned.

A report of a VA examination in July 2008 reflects complaints of chronic right knee pain, 9/10, which flares to 10/10 with weight bearing.  The Veteran reports no relief from pain, even with medication, along with symptoms of weakness, stiffness, swelling, instability, locking, fatigability, lack of endurance.  The Veteran used a cane to ambulate and a knee brace.  The Veteran denied dislocation or recurrent subluxation of the right knee.  Objectively, there was moderate joint effusion and Baker's cyst of the right knee.  Tenderness of the medial and lateral joint lines was shown.  Anterior and posterior cruciate ligaments were stable, but there was giving way on medial and lateral stress due to cartilaginous insufficiency in the medial and lateral compartments.  Lachman's and McMurray's tests were negative.  Active range of motion was from 10 to 70 degrees.  Passive range of motion was from 10 to 80 degrees.  Repetitive motion exercise could not be performed, such as deep knee bends or range of motion.  There was increased pain throughout the range of motion.  Strength was 2/5 on flexion/extension.  Range of motion and strength tests were performed after the Veteran had walked 75 yards from the waiting room to the exam room.  The range of motion after repetitive motion could not be determined without resort to speculation.  The diagnoses were severe degenerative joint disease of the right knee, and stable right ACL repair.

A December 2009 VA treatment note reflects that the Veteran was fitted for knee braces.  He was able to ambulate in braces without complaint of pain or irritation.

VA MRI dated January 21, 2010, reflects that there is (1) likely complete tear of the ACL graft status post ACL reconstruction; (2) tears of the medial and lateral menisci associated with medial and lateral collateral ligament strain and/or bursitis; (3) osteochondral injury of the medial patellar cassette cartilage without loose body; (4) complete likely degenerative erosion involving posterior aspects of the medial femoral condyle and medial tibial plateau; and (5) small knee joint effusion.

A January 29, 2010, VA treatment record shows that the Veteran presented with complaints of pain and instability of the right knee.  Three compartment degenerative joint disease moderate-severe was found.  Complete tear of ACL was noted along with other MRI findings.  There was a positive anterior drawer test, medial joint laxity, and diffuse crepitus.  There was no swelling.  Bracing and conservative therapy were reported to be ineffective and the examiner found that the Veteran required a total knee replacement.

In September 2010, a private vocational rehabilitation consultant opined that the Veteran would not be capable of performing even sedentary work within the competitive labor market as a result of his limitations.  She elaborated that the Veteran would be unable to sustain and/or maintain employment as a result of his service-related  conditions, taking into consideration the Veteran's education, work history, transferrable skills and physical limitations and barriers regarding his right knee in conjunction with his bilateral glaucoma and legal blindness.  

At a VA examination in September 2010, the Veteran was noted on examination to have abnormal anterior/posterior cruciate ligament stability in 30 degrees of flexion; abnormal anterior/posterior cruciate ligament stability in 90 degrees of flexion; subpatellar tenderness; an antalgic gait with poor propulsion; episodes of dilation or subluxation daily; giving was an deformity; increased wear on the shoe of the left foot and decreased wear on the shoe of the right foot; a surgically absent meniscus; positive McMurray's test; abnormal tendons or bursae that were painful to manipulation; limitation of flexion of the right knee, and with pain from 10 to 50 degrees and flexion ending there.

A January 2010 MRI was noted to show a likely complete tear of the ACL graft status  post ACL reconstruction; tears of the medial and lateral menisci with associated medial and lateral collateral ligament strain and/or bursitis; osteochondral injury of the medial patellar cassette cartilage without loose body identified; complete likely degenerative cartilage erosion involving posterior aspects of the medial femoral condyle and medial tibial plateau; and a small knee joint effusion.

The September 2010 VA examiner's diagnoses were 1) status post ACL graft repair in the right knee, now with complete tear of ACL graft; and 2) traumatic arthritis of the right knee. 

The September 2010 VA examiner opined that that the Veteran had required convalescence since 2006 (the maximum corresponding benefits for a one-year period of convalescence were granted by the RO pursuant to 38 C.F.R. § 4.30, see Introduction section, above), because it appeared that the surgical repairs of the Veteran's  right knee problem, and specifically the torn right ACL, had failed.  

The September 2010 VA examiner, after conducting a review of the medical evidence of record and examining the Veteran, opined that given the Veteran's four knee surgeries, and that the failure of his ACL graft repair, he was no longer able to perform physician work that requires standing, walking, bending or even prolonged sitting.  The examiner elaborated that the severe degenerative process and pain in the right knee did not preclude employment for very light duties, such as answering phones, but that the Veteran did have the mitigating conditions of advanced glaucoma (bilaterally) and low back pain, which likely rendered him unemployable for even some light duty employment opportunities.  In addition, the examiner noted, due to the persistent and serious problems he was experiencing with his right knee, he was taking a lot of pain medication, which may impair his concentration and judgment.  The examiner opined that this too might preclude his chances of sustaining light duty employment.  

In June 2011, VA treating physicians discussed the possibility of a total knee arthroplasty (TKA) with the veteran.  He was found to be a candidate, though slightly young.  He agreed, and was explained that TKA can last for 10-15 years and he would likely require a revision in his lifetime.  The Veteran indicated he would weight his options, and would return to clinic in 1 month. It was indicated that if he desires a TKA, VA would schedule a surgical date.

In August 2011 a VA physician noted the Veteran to have severe tricompartmental degenerative joint disease of the right knee; however, the Veteran indicated he would like to delay surgery, which the treating clinician described as understandable.

At a March 2012 VA examination, the examiner noted that the Veteran's right knee had worsened since the time of the September 2010 VA examination.  He noted by history that the Veteran had more swelling and locking.  Flexion of the right knee was noted to end at 110 degrees, with pain beginning at 45 degrees.  Extension was noted to end at 0 degrees, with no evidence of painful motion.  The Veteran was unable to perform repetitive use testing, due to severe pain.  The Veteran was noted to be tearful on such testing.  Functional loss due to pain was noted to include effects of less movement than normal of the right knee, weakened movement of the right knee and painful movement of the right knee.  The right knee had swelling.  There was disturbance of locomotion and interference with sitting, standing, and weight-bearing.  Strength of the right knee on flexion was 5/5 and strength of the right knee on extension was 4/5.  Anterior, posterior medial-;lateral stability was found to be normal.  There was no evidence or history recurrent patellar subluxation or dislocation.  The Veteran was noted to have a current meniscal tear, with frequent episodes of joint locking, pain, and effusion.  A history of meniscectomy and arthroscopic knee surgery was noted.  Surgical scarring was noted.  The Veteran was noted to constantly use a cane and occasionally use a walker.  The examiner opined that the functioning of the right lower extremity was not so diminished that amputation with prosthesis would equally serve the Veteran.  The examiner opined that the Veteran's right knee impacted the Veteran's ability to work in that he could not stand or bend or do prolonged walking.  

The March 2012 examiner opined that the Veteran did not require a period of convalescence from January 1, 2006, forward.  The examiner reasoned that the Veteran had almost six months of convalescence by January 2006 after his June 25, 2005, surgery.  The March 2012 VA examiner noted that the Veteran had completed his physical therapy by then and received a knee brace in January 2006.

The March 2012 VA examiner additionally opined that the Veteran's service-connected right knee condition should not preclude sedentary employment.  He reasoned that physical employment was significantly limited given that the Veteran's service-connected right knee condition.  He noted that the Veteran had limitation with range of motion of the right knee and poor ambulation.  He opined that the knee should not prevent the Veteran from doing a substantially gainful sedentary occupation.

An April 2012 private emergency room treatment record indicates that the Veteran was seen for a twisting injury to the right knee.  There was pain and swelling of moderate degree.  Exacerbating factors consisted of movement.  The summary musculoskeletal finding was right knee swelling with range of motion restricted by pain, and the diagnosis was internal derangement of the right knee.  The Veteran was treated with medication and was given educational materials regarding knee effusion.    

A July 2012 VA treatment note indicates that the Veteran's right knee was not responding to conservative treatment and that he continued to consider whether to undergo a right knee total replacement.

Extraschedular Rating--38 C.F.R. § 3.321(b)

Generally, disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4.

However, under 38 C.F.R. § 3.321(b)(1), an extraschedular rating may be awarded. This regulation provides that ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities. The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. Id.

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court addressed at length the extra-schedular provisions of 38 C.F.R. § 3.321(b)(1).  The Court held that the determination of whether a claimant is entitled to an extraschedular rating is a three-step inquiry.  Id. at 115.  In Anderson v. Shinseki, 22 Vet. App. 423, 427 (2008), the Court clarified that the Thun steps are, in fact, "elements."

The first step or element is a finding of whether the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun, 22 Vet. App. at 115.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Id.

If the first element is met, the second step or element is a determination of whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Thun, 22 Vet. App. at 116. Such factors include "marked interference with employment" and "frequent periods of hospitalization."  Id.

If these two elements are met, the case must be referred to the Under Secretary for Benefits or the Director of C & P Service for completion of the third step or element--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  The Court has held that neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  Anderson, 22 Vet. App. at 426 (citing Floyd v. Brown, 9 Vet. App. 88, 95 (1996)).

As the Board itself cannot assign an extraschedular rating in the first instance pursuant to 38 C.F.R. § 3.321(b), it must specifically adjudicate whether to refer a case to the Director of C & P Service for an extraschedular evaluation when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  If, and only if, the Director determines that an extraschedular evaluation is not warranted, does the Board then have jurisdiction to decide the extraschedular claim on the merits.  The Court held that although the Board is precluded from initially assigning an extraschedular rating, there is no restriction on the Board's ability to review the adjudication of an extraschedular rating once the Director of C&P determines that an extraschedular rating is not warranted.  Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009); see also Floyd, 9 Vet. App. at 96-97 (stating that once Board properly refers an extraschedular rating issue to Director of C&P for review, appellant may "continue[ ] to appeal the extraschedular rating aspect of this claim"); see also 38 U.S.C.A. §§ 511(a), 7104(a) ("All questions in a matter. . . subject to decision by the Secretary shall be subject to one review on appeal to the. . . Board.").

As an initial matter, the Board notes that during the pendency of this appeal, the symptoms associated with the Veteran's right knee disability have varied.  The Veteran has undergone several surgical procedures, and has been in receipt of temporary 100 percent evaluations for periods of convalescence.

The combined evaluations assigned to for right knee disabilities for the period of this appeal are as follows:

20 percent from October 20, 1992
30 percent from December 1, 1994
100 percent from September 22, 1997
30 percent from November 1, 1997
100 percent from February 6, 1998
30 percent from June 1, 1998;
100 percent from June 15, 2005;
30 percent from January 1, 2006.
40 percent from January 21, 2010.

See 38 C.F.R. § 4.25  (combined ratings)

One component of these combined ratings is for instability, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257, which is rated as 30 percent disabling if severe, 20 percent disabling if moderate, and 10 percent disabling if slight.  The ratings during the appeal period for instability are as follows:

10 percent from October 20, 1992
20 percent from December 1, 1994
100 percent from September 22, 1997
20 percent from November 1, 1997
100 percent from February 6, 1998
20 percent from June 1, 1998;
100 percent from June 15, 2005;
20 percent from January 1, 2006.
30 percent from January 21, 2010.

The Veteran's degenerative arthritis of the right knee associated with right knee subluxation has been separately evaluated as 10 percent disabling since October 20, 1992.

In addition, a separate rating has been assigned for limitation of extension of the right knee, effective from July 16, 2008.  This 10 percent was the RO's implementation of the Board's April 2010 grant of a rating of 10 percent effective from July 16, 2008, for right knee disability manifested by limitation of motion with increased pain throughout, the functional equivalent of motion from 10 to 45 degrees coupled with decreased strength and decreased squatting ability.

With respect to the question of whether an extraschedular rating for the Veteran's service-connected right knee disability is warranted, the Board notes that the Veteran has experienced periods of surgery and convalescence from September 22, 2007, to October 31, 2007, from February 6, 1998, to May 31, 1998, and from June 15, 2005, to July 1, 2006.  Additionally, the Board notes that the Veteran's education, occupational experience and training includes a high school education, completion of some college course work but without obtaining a college degree (see reports of private vocational rehabilitation consultant C.H. dated in September 2010 and January 2013, some employment and training as a sales associate in 2002 (though this was curtailed), and manual labor tasks such as those of construction worker, carpenter and painter.  

The Board further notes that the Veteran has become unemployable, in part due to his right knee disability, during the pendency of this claim (pending as of October 20, 1992).  Concerns in the 1990s included his ability to work on scaffolding or in the construction field generally despite his right knee.  Over time he became legally blind due to nonservice-connected glaucoma, and his service-connected knee worsened.  The evidence reflects that he became unemployable perhaps beginning in approximately June 2002 after his unsuccessful attempt at VA vocational rehabilitation, and nearly certainly no later than June 2005, the time of his VA right knee surgery that required a one-year convalescence.  

In April 2010 the Board remanded this matter for referral to the Director, Compensation and Pension, for extraschedular consideration.  See 38 C.F.R. § 3.32(b).   The Director found that extraschedular rating was not warranted.  The Board may therefore proceed to consider the matter on the merits.
 
The Board finds that the manifestations of right knee disability for which the Veteran is in receipt of the currently assigned ratings are exactly those as are contemplated in the appropriate rating criteria.  Specifically, symptoms of arthritis,  as they relate to limitation of extension of the knee, and with consideration of the impact of pain, weakness, fatigability, and other factors on the functional impairment of the knee, are considered in applying the schedular criteria for arthritis and limitation of motion of the knee.  See 38 C.F.R. § 4.71a, 5003 & 5010 (arthritis, degenerative and traumatic), 5260 & 5261 (limitation of extension and flexion).  Further the substantial instability of the knee has been rated as "moderate" (20 percent) or more recently, at the level for severe (30 percent) instability as the condition has worsened.   (The maximum schedular rating for instability is 30 percent).  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.

The opinions indicating that the Veteran's right knee disability is productive of marked interference with employment do so without exception in the context of nonservice-connected impairment-vision impairment in the form of legal blindness attributable to advanced glaucoma, and back pain.  

The two direct answers of record as to whether the Veteran's service-connected disability results in marked interference with employment indicate that it does not.  The September 2010 VA examiner opined that "[o]f course, the severe degenerative process and pain in his right knee does not preclude employment for very light duties, such as answering phones, but the Veteran does have the mitigating conditions of advanced glaucoma (bilaterally) and low back pain, which likely renders him unemployable even for some light duty employment opportunities."  The September 2010 VA examiner provided an additional opinion that the Veteran's narcotic medication might impair his concentration and judgment; however, this was not with the degree of certainty that it was the Veteran's bilateral glaucoma and back pain, when viewed in the context of the service-connected right knee disability, likely renders him unemployable even for some light duty employment opportunities.  He did not indicate that all light duty and sedentary employment would be precluded.  Similarly, in his opinion, the March 2012 VA examiner opined that the Veteran's right knee limitation of motion rendered him unable to perform any physical work due to the severe pain and decreased range of motion and poor ambulation.  (The Board notes that each of these aspects of the Veteran's right knee disability is accounted for in the assigned schedular ratings in effect.)  However, he opined, the "knee should not prevent him doing a substantially gainful sedentary occupation."

Thus, preponderance of the evidence shows that though the Veteran's right knee disability precludes him from manual labor employment, it does not by itself render him unemployable, and in the Board's view, does not of itself markedly interfere with employment.  

The Board notes that the Veteran's occupational training and skills are not strictly limited to manual labor-he had been employed as a sales associate (see December 2003 report of Jacksonville Orthopedic Institute), entailing some degree of communication skills, and vocational records indicate that although he did not earn a college degree, he did earn a high school degree and completed some college-level coursework (see private vocational consultant reports of C.H. dated in September 2010 and January 2013).  Thus, the preponderance of the evidence indicates that that he has ability and training such that he is not precluded him from performing at least simple sedentary tasks.

For these reasons, the Board finds that the Veteran's right knee disability is not sufficiently exceptional or unusual to warrant an extraschedular rating.  Although there have been three periods of surgery and convalescence during the appeal period beginning in 1992, and his knee has resulted in significant limitations in employment, the right knee alone does not create marked interference in employment, but rather permits sedentary employment, and the right knee disability is not so unusual or exceptional that the full extent of the disability is not accounted for in the assigned schedular ratings.  As the preponderance of the evidence is against the claim for an extraschedular rating for right knee disability, the benefit of the doubt rule is not for application in resolution of this aspect of the Veteran's appeal.

Extraschedular TDIU (38 C.F.R. § 4.16(b))

Generally, total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).

As discussed above, the Veteran is service-connected for right knee instability and manifestations of arthritis of the right knee.  At all times relevant to this appeal, the combined rating for his service-connected right knee disabilities has been 40 percent or less.  

Thus, the schedular criteria for a schedular TDIU are not met.  See 38 C.F.R. § 4.16(a).  Therefore, a TDIU rating on a schedular basis, under 38 C.F.R. § 4.16(a), was found by the Board as not warranted in a decision dated in April 2010.  That decision is final.  See 38 U.S.C.A. § 7104. 

However, 38 C.F.R. § 4.16(b) provides that it is the established policy of the Department of Veterans Affairs that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.

Because this matter did involve multiple periods of convalescence and the Veteran became unemployed during the pendency of his increased ratings claims for right knee disability, with significant and progressively greater interference with employment due to right knee disability shown, in April 2010 the Board remanded this matter for referral to the Director, Compensaiton and Pension, for extraschedular consideration.  See 38 C.F.R. § 4.16(b).  The Director found that an extraschedular TDIU was not warranted.  The Board may therefore proceed to consider the matter on the merits.
 
As noted, the Veteran's occupational training and skills are not strictly limited to manual labor-he had been employed as a sales associate (see extensive December 2003 report from Jacksonville Orthopedic Institute), entailing some substantial degree of communication skills, and vocational records indicate that although he did not earn a college degree, he did earn a high school degree and completed some college-level coursework (see September 2010 and January 2013 reports of vocational consultant C.H.).  Thus, the preponderance of the evidence indicates that that he has ability and training such that he is not precluded from performing at least simple sedentary tasks.  An example provided by the September 2010 VA examiner was answering phones.

Further, the opinions indicating that the Veteran's right knee disability is productive of substantial interference with employment without exception do so with consideration of its impact in the context of nonservice-connected disabilities-including legal blindness due to advanced glaucoma, as well as back pain.  

A January 2013 opinion from C.H. of Dynamic Vocational Counseling states that if the Veteran did not have the limitations of his right knee, he would still be employable even with consideration of his visual deficits.  The clinician noted that the Veteran was only found unemployable by VA due to his combination of visual deficits and service-connected knee disability, but only after the Veteran had re-injured his knee.  The fact that a worsening of the Veteran's knee may have the precipitating event that resulted in unemployability does not, however, negate the fact that it is the combination of the Veteran's service-connected right knee disability and vision impairment that renders him unemployable.  From the fact that the Veteran's unemployability apparently commenced with a worsening of his right knee it does not follow in logic or in practice that his service-connected right knee disabilities alone preclude him from securing or maintaining substantially gainful employment.  Thus, her opinion that "it is his knee that rendered him unable to maintain or sustain employment within the competitive labor market" is too tenuously reasoned to be of substantial probative weight and value in this matter.  His worsening knee may have finally precipitated his unemployability, but without contradiction, this occurred in the context of and contemporaneously with the Veteran's nonservice-connected legal blindness.  See, e.g., Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305 (2008) (the lack of a reasoned medical explanation is a significant factor in assessing the value of a medical opinion; most of the probative value of an opinion comes from its reasoning).  There is no evidence to show that the Veteran would be unemployable if his only impairment was his service-connected right knee disability.

The two direct answers of record as to whether the Veteran is unemployable by reason of his service-connected right knee disability alone indicate that he is not.  The September 2010 VA examiner opined that "[o]f course, the severe degenerative process and pain in his right knee does not preclude employment for very light duties, such as answering phones, but the Veteran does have the mitigating conditions of advanced glaucoma (bilaterally) and low back pain, which likely renders him unemployable even for some light duty employment opportunities."  Similarly, in another opinion, the March 2012 VA examiner opined that the Veteran's right knee limitation of motion rendered him unable to perform any physical work due to the severe pain and decreased range of motion and poor ambulation.  (The Board notes that each of these aspects of the Veteran's right knee disability is accounted for in the assigned schedular ratings in effect.)  However, he opined, the "knee should not prevent him doing a substantially gainful sedentary occupation."

In sum, the preponderance of the evidence shows that the Veteran is not unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. § 4.16(b).  The preponderance of the evidence shows that his right knee disability does not preclude sedentary employment, and he has sufficient education and training to perform at least simple sedentary tasks.  As a consequence, entitlement to an extraschedular TDIU is not warranted, and the benefit of the doubt rule is not for application in resolution of this aspect of the Veteran's appeal.

 
ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for headaches is denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 for a right trapezius muscle disability is denied.

Entitlement to an increased rating for right knee disability on an extraschedular basis under 38 C.F.R. § 3.321(b) is denied.

Entitlement to a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b) is denied.





______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


